Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on October 13, 2021.

2. Claims 1-24 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 2 and 14 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The electronic device of claim 1, wherein, when identifying the selected directory, the processor is configured to: determine a path of the shared library in the file system from the application context of the application; identify candidate directories in the file system where a compatible version of the runtime component may be located based at least in part on the path; find, using the candidate directories, the selected directory where the compatible version of the runtime component is located; and configure a record in an internal state of the shared library to identify the selected directory as being where the compatible version of the runtime component is located,” which are not found in the prior art of record.
Incorporating claims 2 and 14 into claims 1 and 13, respectively, would put the case in condition for allowance.
Claims 3-11 depend on claim 2 and claims 15-23 depend on claim 14 are also allowable.

Response to Arguments
4. The Applicant argued that Schmidt does not disclose:
executing a constructor for the shared library, the constructor causing the processor to identify a selected directory where a compatible version of the runtime component is to be found

Please note that independent claims further recite:
where a compatible version of the runtime component is to be found based on a location of the shared library in the file system, the location of the shared library being determined from an application context from the application

	Accordingly, identify a compatible version of the runtime component  has been reasonably interpreted as:
identify a runtime component compatible/corresponding with/to an application context from the application (please see claim 1, lines 8-11: 
based on/related to an application context >>    
identify/ determine directory/path/location of the shared library >>
identify/determine a corresponding/compatible runtime component/version in view of/based on the application context).
Consistent with the claim language, Schmidt discloses:
executing a constructor for the shared library, the constructor causing the processor to identify a selected directory where a compatible version of the runtime component is to be found 
   [0017] Determining whether the runtime representation of the first runtime class is shareable can include determining whether the runtime representation is stored at a first predetermined location. Determining whether the class loader for the first 
   [0175] A second technique for handling runtime representations and class loaders is not to share them, but to make sure that they are located at fixed locations in each VM. In other words, the runtime representation and class loader for each class must be located at the same, fixed address in each VM. The reference to the runtime representation in each object instance can then be set to the location that corresponds to the runtime representation for the class of the object instance. With this approach, references to runtime representations are valid regardless of whether object instances are mapped from shared memory or copied into address spaces. 
   [0176] Fixing the location of the runtime representation for each class may not be practical, however. Hence, a third technique for handling runtime representations and class loaders is to adjust the references to runtime representations for each object instance when the object instance is copied into a VM. As with the prior technique, runtime representations and class loaders are not shared in this technique--i.e., each VM stores its own runtime representation and class loader for each class. However, unlike the prior technique, this technique does not require the location of each runtime representation and class loader to be fixed in each VM. Instead, the locations of runtime representations and class loaders can be different in each VM. When an object instance is copied into a particular VM, the location of the appropriate class runtime representation is determined, and the corresponding reference in the object instance is set to that location. 

based on a location of the shared library in the file system the location of the shared library being determined from an application context from the application 

   [0176] Fixing the location of the runtime representation for each class may not be practical, however. Hence, a third technique for handling runtime representations and class loaders is to adjust the references to runtime representations for each object instance when the object instance is copied into a VM. As with the prior technique, runtime representations and class loaders are not shared in this technique--i.e., each VM stores its own runtime representation and class loader for each class. However, unlike the prior technique, this technique does not require the location of each runtime representation and class loader to be fixed in each VM. Instead, the locations of runtime representations and class loaders can be different in each VM. When an object instance is copied into a particular VM, the location of the appropriate class runtime representation is determined, and the corresponding reference in the object instance is set to that location. 
   [0180] More specifically, in the process 1000, a set of objects to be shared with or used in a target runtime system is first identified (1002) in a source runtime system. This operation can involve, for example, identification of a shared closure of objects in the source runtime system and verification that all the objects in the shared closure are shareable object instances, as per the process 650 in FIG. 6. However, this operation can also be very simple--for example, a single object can be selected to be used in the target runtime system. (If a single object is selected, however, any references in the selected object to one or more 

when subsequently loading the runtime component for execution, locate the runtime component in the selected directory 
[0096] Typical subroutines display a hierarchical relationship. For example, subroutine A suspends on invoking subroutine B, which on termination returns control to subroutine A, which resumes execution from the point of suspension. In contrast, co-routines have a parallel rather than a hierarchical relationship. Thus, for example, co-routine A suspends on invoking co-routine B, but co-routine B also suspends on returning control to co-routine A. To co-routine B, this return of control appears to be an invocation of co-routine A. When co-routine A subsequently invokes co-routine B and suspends, co-routine B behaves as though its previous invocation of co-routine A has returned, and it resumes execution from the point of that invocation. Control thus bounces between the two co-routines, each one resuming where it previously left off. 
   [0106] FIG. 3 illustrates an example Java 2 Platform, Enterprise Edition (J2EE) application server 200 that includes a shared memory 255 and work processes 401, 403. J2EE is a Java platform designed for mainframe-scale computing that is typical of large enterprises. J2EE simplifies application development in a tiered, thin client environment by generating standardized, reusable modular components and enabling tiers to handle many aspects of programming automatically. J2EE includes many components of Java 2 Platform, Standard Edition (J2SE), such as a Java 2 Development Kit (JDK), support for Common Object Request Broker Architecture 
   [0126] When a user session terminates, its corresponding VM can also be terminated, and all of its resources, including its allocated memory, can be released. If a VM's memory is released at the end of a user session, it may be possible to omit garbage collection during the life of the VM. An alternative to terminating the VM at the end of a user session is to reuse the VM, i.e., to associate the VM with a different user session and to use the VM to process the requests corresponding to that user session. This technique can be especially useful for applications that require a very small user context (or even no user context) to be kept, as well as for applications that have very short user sessions. (Applications that do not require user contexts to be kept are sometimes referred to as stateless applications.) For all such applications, using a pool of serially reusable VMs can help to minimize the overhead associated with creating, initializing, maintaining, and terminating VMs. 
   [0163] The process of creating a shared closure can also involve associating a specified name or other identifier with the shared closure (864). Such an identifier can subsequently be used by other runtime systems to identify the shared closure to be accessed. 
   [0165] Versioning can be used to update shared closures--e.g., a new, updated version of a shared closure can be created under the same name previously given to the shared closure. In one implementation, when a new version of a named shared closure is created, all subsequent operations to associate the named shared closure with a VM use the new version of the shared closure. VMs that are already accessing the shared closure (e.g., VMs that have a previous version of the shared closure mapped into their address 
   [0170] Other approaches can be used to associate a shared closure with a runtime system and to provide access to the objects in the shared closure from the runtime system. For example, a copy-on-demand approach can be used. In one such implementation, a shared closure is mapped into the address space of a VM without restricting access to the shared closure to read-only access. Instead, access to the shared closure is monitored, and, upon detecting the first attempted write access to the shared closure, the shared closure is copied into the address space of the VM, thereby transforming the shared closure from a mapped shared closure into a copied shared closure. The attempted write access is then allowed to complete, and subsequent read and write accesses to the copied shared closure can proceed as they would normally. If the heap address of a shared closure changes when the transformation from a mapped shared closure to a copied shared closure occurs, existing references to the heap have to be redirected to the newly created copy of the shared closure. Alternatively, underlying OS features can be used to map a shared closure in a manner that allows the OS to provide copy-on-demand functionality without heap address changes. 
   [0171] In addition to functions for creating, mapping, and copying shared closures, an Application Programming Interface (API) can include additional functions for managing shared objects. For example, an API can also include a "delete" function. One implementation of a "delete" function takes a name or other identifier as an input parameter, and marks the associated shared closure in shared memory as being deleted. Marking a shared closure 
   [0201] Various optimizations can be used to achieve the same benefit--reduced overhead--in a server implementation in which one VM is allocated for each user session. For example, instead of terminating VMs at the end of their corresponding user session, the VMs can be reused. That is, a VM can be associated with a different user session and used to process requests corresponding to the new user session. Though helpful, this approach nevertheless still requires significant overhead when there are a large number of simultaneous user sessions, since the server needs to instantiate at least one VM for each user session. 


Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 12, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0262493 to Schmidt et al. (hereafter “Schmidt”).

Claim 1.    
Schmidt discloses an electronic device that executes an application that has a dependency on a shared library, the shared library having a dependency on a runtime component (0096, 0102, 0107, 0147), 
the electronic device comprising:
a storage device with a file system that includes a plurality of directories (0024-0027); and
a processor configured to execute the application, the executing including: loading the shared library (FIG.2 and related text), 
the loading including:
executing a constructor for the shared library, the constructor causing the processor to identify a selected directory where a compatible version of the runtime component is to be found 
   [0017] Determining whether the runtime representation of the first runtime class is shareable can include determining whether the runtime representation is stored at a first predetermined location. Determining whether the class loader for the first runtime class is shareable can include determining whether the class loader is stored at a second predetermined location. 
   [0175] A second technique for handling runtime representations and class loaders is not to share them, but to make sure that they are located at fixed locations in each VM. In other words, the runtime representation and class loader for each class must be located at the same, fixed address in each VM. The reference to the runtime representation in each object instance can then be set to the location that corresponds to the runtime representation for the class of the object instance. With this approach, references to runtime representations are valid regardless of whether object 
   [0176] Fixing the location of the runtime representation for each class may not be practical, however. Hence, a third technique for handling runtime representations and class loaders is to adjust the references to runtime representations for each object instance when the object instance is copied into a VM. As with the prior technique, runtime representations and class loaders are not shared in this technique--i.e., each VM stores its own runtime representation and class loader for each class. However, unlike the prior technique, this technique does not require the location of each runtime representation and class loader to be fixed in each VM. Instead, the locations of runtime representations and class loaders can be different in each VM. When an object instance is copied into a particular VM, the location of the appropriate class runtime representation is determined, and the corresponding reference in the object instance is set to that location. 

based on a location of the shared library in the file system the location of the shared library being determined from an application context from the application 
   [0025] In another aspect, the techniques feature a computer program product that is operable to cause data processing apparatus to receive an identifier, identify a shared closure associated with the identifier, and associate the shared closure with a runtime system. The shared closure is located in a shared memory area and consists of a first data object and the transitive closure of data objects referenced by the first data object. 
   [0176] Fixing the location of the runtime representation for each class may not be practical, however. Hence, a third technique for handling runtime representations and class loaders is to adjust the references to runtime representations for each object instance when the object instance is copied into a VM. As with the prior 
   [0180] More specifically, in the process 1000, a set of objects to be shared with or used in a target runtime system is first identified (1002) in a source runtime system. This operation can involve, for example, identification of a shared closure of objects in the source runtime system and verification that all the objects in the shared closure are shareable object instances, as per the process 650 in FIG. 6. However, this operation can also be very simple--for example, a single object can be selected to be used in the target runtime system. (If a single object is selected, however, any references in the selected object to one or more referenced objects in the source runtime system would not be valid in the target runtime system unless special arrangements are made, for example, by locating the referenced objects at the same address in both runtime systems, or by adjusting the references in the selected object, as described above.) 

when subsequently loading the runtime component for execution, locate the runtime component in the selected directory 
[0096] Typical subroutines display a hierarchical relationship. For example, subroutine A suspends on invoking subroutine B, which on termination returns control to subroutine A, which resumes execution from the point of suspension. In contrast, co-routines 
   [0106] FIG. 3 illustrates an example Java 2 Platform, Enterprise Edition (J2EE) application server 200 that includes a shared memory 255 and work processes 401, 403. J2EE is a Java platform designed for mainframe-scale computing that is typical of large enterprises. J2EE simplifies application development in a tiered, thin client environment by generating standardized, reusable modular components and enabling tiers to handle many aspects of programming automatically. J2EE includes many components of Java 2 Platform, Standard Edition (J2SE), such as a Java 2 Development Kit (JDK), support for Common Object Request Broker Architecture (CORBA), Java Database Connectivity 2.0 (JDBC), and a security model. J2EE also includes support for Enterprise Java Beans (EJB), a Java servlet application programming interface (API), and Java Server Pages (JSP). 
   [0126] When a user session terminates, its corresponding VM can also be terminated, and all of its resources, including its allocated memory, can be released. If a VM's memory is released at the end of a user session, it may be possible to omit garbage collection during the life of the VM. An alternative to terminating the VM at the end of a user session is to reuse the VM, i.e., to associate the VM with a different user session and to use the VM to process the requests corresponding to that user session. This 
   [0163] The process of creating a shared closure can also involve associating a specified name or other identifier with the shared closure (864). Such an identifier can subsequently be used by other runtime systems to identify the shared closure to be accessed. 
   [0165] Versioning can be used to update shared closures--e.g., a new, updated version of a shared closure can be created under the same name previously given to the shared closure. In one implementation, when a new version of a named shared closure is created, all subsequent operations to associate the named shared closure with a VM use the new version of the shared closure. VMs that are already accessing the shared closure (e.g., VMs that have a previous version of the shared closure mapped into their address space) are not affected by the new version--they simply keep all object references to the old version. In this implementation, multiple versions of a shared closure can coexist in shared memory until the obsolete versions are no longer referenced by any VM and thus can be garbage collected. 
   [0170] Other approaches can be used to associate a shared closure with a runtime system and to provide access to the objects in the shared closure from the runtime system. For example, a copy-on-demand approach can be used. In one such implementation, a shared closure is mapped into the address space of a VM without restricting access to the shared closure to read-only access. Instead, access to the shared closure is monitored, and, upon 
   [0171] In addition to functions for creating, mapping, and copying shared closures, an Application Programming Interface (API) can include additional functions for managing shared objects. For example, an API can also include a "delete" function. One implementation of a "delete" function takes a name or other identifier as an input parameter, and marks the associated shared closure in shared memory as being deleted. Marking a shared closure as deleted does not affect VMs that are already accessing the shared closure, but VMs that subsequently try to access the shared closure (e.g., by mapping or copying the shared closure into their address spaces) are precluded from doing so. 
   [0201] Various optimizations can be used to achieve the same benefit--reduced overhead--in a server implementation in which one VM is allocated for each user session. For example, instead of terminating VMs at the end of their corresponding user session, the VMs can be reused. That is, a VM can be associated with a different user session and used to process requests corresponding to the new user session. Though helpful, this approach nevertheless still requires significant overhead when there are a large number 

Claim 12. 
Schmidt discloses the electronic device of claim 1, wherein the processor is further configured to: acquire program code of the constructor or a reference thereto from program code for the shared library; and execute the constructor using the program code of the constructor or the reference thereto (FIG.4, blocks 456-460 and related text;  FIG.15, blocks 1560-1568 and related text;  FIG.16, blocks 1660-1668 and related text).

Claim 13. 
Schmidt discloses a method of executing, by an electronic device that includes a processor and a storage device with a file system including a plurality of directories (0044, 0049, 0053, 0055, 0061), 
an application that has a dependency on a shared library, the shared library having a dependency on a runtime component (0024-0027), 
the method comprising:
loading, by the processor, the shared library, the loading including executing a constructor for the shared library (0096, 0102, 0107, 0147) 
that causes the processor to:
executing a constructor for the shared library, the constructor causing the processor to identify a selected directory where a compatible version of the runtime component is to be found 
   [0017] Determining whether the runtime representation of the first runtime class is shareable can include determining whether the runtime representation is stored at a first predetermined location. Determining whether the class loader for the first runtime class is shareable can include determining whether the class loader is stored at a second predetermined location. 
   [0175] A second technique for handling runtime representations and class loaders is not to share them, but to make sure that they 
   [0176] Fixing the location of the runtime representation for each class may not be practical, however. Hence, a third technique for handling runtime representations and class loaders is to adjust the references to runtime representations for each object instance when the object instance is copied into a VM. As with the prior technique, runtime representations and class loaders are not shared in this technique--i.e., each VM stores its own runtime representation and class loader for each class. However, unlike the prior technique, this technique does not require the location of each runtime representation and class loader to be fixed in each VM. Instead, the locations of runtime representations and class loaders can be different in each VM. When an object instance is copied into a particular VM, the location of the appropriate class runtime representation is determined, and the corresponding reference in the object instance is set to that location. 

based on a location of the shared library in the file system the location of the shared library being determined from an application context from the application 
   [0025] In another aspect, the techniques feature a computer program product that is operable to cause data processing apparatus to receive an identifier, identify a shared closure associated with the identifier, and associate the shared closure with a runtime system. The shared closure is located in a shared memory 
   [0176] Fixing the location of the runtime representation for each class may not be practical, however. Hence, a third technique for handling runtime representations and class loaders is to adjust the references to runtime representations for each object instance when the object instance is copied into a VM. As with the prior technique, runtime representations and class loaders are not shared in this technique--i.e., each VM stores its own runtime representation and class loader for each class. However, unlike the prior technique, this technique does not require the location of each runtime representation and class loader to be fixed in each VM. Instead, the locations of runtime representations and class loaders can be different in each VM. When an object instance is copied into a particular VM, the location of the appropriate class runtime representation is determined, and the corresponding reference in the object instance is set to that location. 
   [0180] More specifically, in the process 1000, a set of objects to be shared with or used in a target runtime system is first identified (1002) in a source runtime system. This operation can involve, for example, identification of a shared closure of objects in the source runtime system and verification that all the objects in the shared closure are shareable object instances, as per the process 650 in FIG. 6. However, this operation can also be very simple--for example, a single object can be selected to be used in the target runtime system. (If a single object is selected, however, any references in the selected object to one or more referenced objects in the source runtime system would not be valid in the target runtime system unless special arrangements are made, for example, by locating the referenced objects at the same address in both runtime systems, or by adjusting the references in the selected object, as described above.) 

when subsequently loading the runtime component for execution, locate the runtime component in the selected directory 
[0096] Typical subroutines display a hierarchical relationship. For example, subroutine A suspends on invoking subroutine B, which on termination returns control to subroutine A, which resumes execution from the point of suspension. In contrast, co-routines have a parallel rather than a hierarchical relationship. Thus, for example, co-routine A suspends on invoking co-routine B, but co-routine B also suspends on returning control to co-routine A. To co-routine B, this return of control appears to be an invocation of co-routine A. When co-routine A subsequently invokes co-routine B and suspends, co-routine B behaves as though its previous invocation of co-routine A has returned, and it resumes execution from the point of that invocation. Control thus bounces between the two co-routines, each one resuming where it previously left off. 
   [0106] FIG. 3 illustrates an example Java 2 Platform, Enterprise Edition (J2EE) application server 200 that includes a shared memory 255 and work processes 401, 403. J2EE is a Java platform designed for mainframe-scale computing that is typical of large enterprises. J2EE simplifies application development in a tiered, thin client environment by generating standardized, reusable modular components and enabling tiers to handle many aspects of programming automatically. J2EE includes many components of Java 2 Platform, Standard Edition (J2SE), such as a Java 2 Development Kit (JDK), support for Common Object Request Broker Architecture (CORBA), Java Database Connectivity 2.0 (JDBC), and a security model. J2EE also includes support for Enterprise Java Beans (EJB), a Java servlet application programming interface (API), and Java Server Pages (JSP). 

   [0163] The process of creating a shared closure can also involve associating a specified name or other identifier with the shared closure (864). Such an identifier can subsequently be used by other runtime systems to identify the shared closure to be accessed. 
   [0165] Versioning can be used to update shared closures--e.g., a new, updated version of a shared closure can be created under the same name previously given to the shared closure. In one implementation, when a new version of a named shared closure is created, all subsequent operations to associate the named shared closure with a VM use the new version of the shared closure. VMs that are already accessing the shared closure (e.g., VMs that have a previous version of the shared closure mapped into their address space) are not affected by the new version--they simply keep all object references to the old version. In this implementation, multiple versions of a shared closure can coexist in shared memory 
   [0170] Other approaches can be used to associate a shared closure with a runtime system and to provide access to the objects in the shared closure from the runtime system. For example, a copy-on-demand approach can be used. In one such implementation, a shared closure is mapped into the address space of a VM without restricting access to the shared closure to read-only access. Instead, access to the shared closure is monitored, and, upon detecting the first attempted write access to the shared closure, the shared closure is copied into the address space of the VM, thereby transforming the shared closure from a mapped shared closure into a copied shared closure. The attempted write access is then allowed to complete, and subsequent read and write accesses to the copied shared closure can proceed as they would normally. If the heap address of a shared closure changes when the transformation from a mapped shared closure to a copied shared closure occurs, existing references to the heap have to be redirected to the newly created copy of the shared closure. Alternatively, underlying OS features can be used to map a shared closure in a manner that allows the OS to provide copy-on-demand functionality without heap address changes. 
   [0171] In addition to functions for creating, mapping, and copying shared closures, an Application Programming Interface (API) can include additional functions for managing shared objects. For example, an API can also include a "delete" function. One implementation of a "delete" function takes a name or other identifier as an input parameter, and marks the associated shared closure in shared memory as being deleted. Marking a shared closure as deleted does not affect VMs that are already accessing the shared closure, but VMs that subsequently try to access the shared 
   [0201] Various optimizations can be used to achieve the same benefit--reduced overhead--in a server implementation in which one VM is allocated for each user session. For example, instead of terminating VMs at the end of their corresponding user session, the VMs can be reused. That is, a VM can be associated with a different user session and used to process requests corresponding to the new user session. Though helpful, this approach nevertheless still requires significant overhead when there are a large number of simultaneous user sessions, since the server needs to instantiate at least one VM for each user session. 

Claim 24. 
Schmidt discloses the method of claim 13, wherein the method further comprises: acquiring, by the processor, program code of the constructor or a reference thereto from program code for the shared library; and executing, by the processor, the constructor using the program code of the constructor or the reference thereto (FIG.8, blocks 872 and related text; 0163, 0165, 0170, 0171, 0172, 0191).



7. Claims 1, 12, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0166196 to Grier et al. (hereafter “Grier”).

Claim 1.    
Grier discloses an electronic device that executes an application that has a dependency on a shared library, the shared library having a dependency on a runtime component (0022, 0035, 0038), 
the electronic device comprising:
a storage device with a file system that includes a plurality of directories (0013, 0037, 0040, 0053); and
a processor configured to execute the application, the executing including: loading the shared library (0003, 0035, 0044), 
the loading including:
executing a constructor for the shared library, the constructor causing the processor to identify a selected directory where a compatible version of the runtime component is to be found based on a location of the shared library in the file system (0012, 0014, 0020, 0023, 0061), 
the location of the shared library being determined from an application context from the application (0013, 0019, 0062, 0076); and
when subsequently loading the runtime component for execution, locate the runtime component in the selected directory (0044, 0080, 0091).

Claim 12. 
Grier discloses the electronic device of claim 1, wherein the processor is further configured to: acquire program code of the constructor or a reference thereto from program code for the shared library; and execute the constructor using the program code of the constructor or the reference thereto (0014, 0022, 0035, 0046, 0080, 0091).

Claim 13. 
Grier discloses a method of executing, by an electronic device that includes a processor and a storage device with a file system including a plurality of directories (0003, 0035, 0044), 
an application that has a dependency on a shared library, the shared library having a dependency on a runtime component (0022, 0035, 0038), 
the method comprising:
loading, by the processor, the shared library, the loading including executing a constructor for the shared library (0013, 0037, 0040, 0053) 
that causes the processor to:
identify a selected directory where a compatible version of the runtime component is to be found based on a location of the shared library in the file system (0043, 0044, 0046, 0080, 0091), 
the location of the shared library being determined from an application context from the application (0013, 0019, 0062, 0076); and
when subsequently loading the runtime component for execution, locate the runtime component in the selected directory (0012, 0014, 0020, 0023, 0061).

Claim 24. 
Grier discloses the method of claim 13, wherein the method further comprises: acquiring, by the processor, program code of the constructor or a reference thereto from program code for the shared library; and executing, by the processor, the constructor using the program code of the constructor or the reference thereto (0014, 0037, 0046, 0080, 0091).



8. Claims 1, 12, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0011513 to McConaughy et al. (hereafter “McConaughy”).

Claim 1.    
McConaughy discloses an electronic device that executes an application that has a dependency on a shared library, the shared library having a dependency on a runtime component (0018, 0019, 0022, 0029, 0030), 
the electronic device comprising:
a storage device with a file system that includes a plurality of directories (FIG.1, FIG.2, and related text); and
a processor configured to execute the application, the executing including: loading the shared library (0016, 0017, 0019, 0023),
 the loading including:
executing a constructor for the shared library, the constructor causing the processor to identify a selected directory where a compatible version of the runtime component is to be found based on a location of the shared library in the file system (0018, 0025, 0035), 
the location of the shared library being determined from an application context from the application (0019, 0023, 0031, 0037); and
when subsequently loading the runtime component for execution, locate the runtime component in the selected directory (FIG.5, blocks 420-424 and related text).

Claim 12. 
McConaughy discloses the electronic device of claim 1, wherein the processor is further configured to: acquire program code of the constructor or a reference thereto from program code for the shared library; and execute the constructor using the program code of the constructor or the reference thereto (FIG.5 and related text;  0016-0018, 0028).

Claim 13. 
McConaughy discloses a method of executing, by an electronic device that includes a processor and a storage device with a file system including a plurality of directories (0016, 0017, 0019, 0023), 
an application that has a dependency on a shared library, the shared library having a dependency on a runtime component (FIG.5, blocks 420-424 and related text), 
the method comprising:
loading, by the processor, the shared library, the loading including executing a constructor for the shared library (0018, 0019, 0022, 0029, 0030)
that causes the processor to:
identify a selected directory where a compatible version of the runtime component is to be found based on a location of the shared library in the file system (0019, 0023, 0031, 0037), 
the location of the shared library being determined from an application context from the application (0018, 0025, 0035); and
when subsequently loading the runtime component for execution, locate the runtime component in the selected directory (FIG.5 and related text;  0016-0018, 0028).

Claim 24. 
McConaughy discloses the method of claim 13, wherein the method further comprises: acquiring, by the processor, program code of the constructor or a reference thereto from program code for the shared library; and executing, by the processor, the constructor using the program code of the constructor or the reference thereto (0018, 0019, 0022, 0029, 0030).


Conclusion
9. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,564,959 to Kennedy at al. discloses receiving versioned-shared-library information for a first software library used by a software application, and determining whether the computing device stores a copy of the first software library identified in the versioned-shared-library information.

10. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192